Supreme Court of Kentucky
                        2018-SC-0605-MR



RICARDO D. TAYLOR                                   APPELLANT



           ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.             HONORABLE BARRY WILLETT, JUDGE
                       NO. 16-CR-000480



COMMONWEALTH OF KENTUCKY                            APPELLEE

                             AND


                        2018-SC-0613-MR


CONRAI ANDRE KABALLAH, JR.                          APPELLANT



           ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.              HONORABLE BARRY WILLETT, JUDGE
                     NO. 16-CR-000480-003



COMMONWEALTH OF KENTUCKY                            APPELLEE
               ORDER DENYING PETITIONS FOR REHEARING

                           AND MODIFYING OPINION


      The Petitions for Rehearing, filed by the Appellants, Ricardo D. Taylor

and Conrai Andre Kaballah, Jr., of the Opinion of the Court, rendered August

20, 2020, are DENIED, and the Opinion of this Court is modified by

substitution of the attached Opinion in lieu of the original Opinion. Said

modification does not affect the holding of the original Opinion of this Court.

      All sitting. All concur.

      ENTERED: December 17, 2020.



                                        _______________________________________
                                              CHIEF JUSTICE MINTON




                                        2
                                     MODIFIED: DECEMBER 17, 2020
                                      RENDERED: AUGUST 20, 2020
                                                 TO BE PUBLISHED

           Supreme Court of Kentucky
                        2018-SC-0605-MR


RICARDO D. TAYLOR                                     APPELLANT


           ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.             HONORABLE BARRY WILLETT, JUDGE
                       NO. 16-CR-000480


COMMONWEALTH OF KENTUCKY                               APPELLEE

                               AND

                      2018-SC-0613-MR



CONRAI ANDRE KABALLAH, JR.                            APPELLANT



           ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.             HONORABLE BARRY WILLETT, JUDGE
                     NO. 16-CR-000480-003



COMMONWEALTH OF KENTUCKY                               APPELLEE



          OPINION OF THE COURT BY JUSTICE VANMETER

                             AFFIRMING
      A jury convicted Conrai Kaballah of Criminal Attempt – Murder, First-

Degree Assault, and of being a Persistent Felony Offender in the Second Degree

(“PFO2”). Kaballah’s co-defendant, Ricardo Taylor, was convicted of Criminal

Attempt – Murder, First-Degree Assault, First-Degree Sodomy, Tampering with

Physical Evidence, and of being a Persistent Felony Offender in the First Degree

(“PFO1”). Both defendants were sentenced to life imprisonment. Kaballah and

Taylor appeal as a matter of right1 and allege several claims of error: (1) the

trial court abused its discretion by not granting a continuance upon the release

of the identity of the Commonwealth’s key witness the week prior to trial; (2)

the trial court abused its discretion when it deferred disclosure of the

Commonwealth’s key witness; (3) the Commonwealth committed a Brady2

violation by deferring disclosure of the key witness’s identity and reduction in

sentence during trial; (4) the trial court violated the defendants’ Sixth

Amendment right to compulsory process by allowing attorneys for the seven

other co-defendants to announce their clients’ intention to invoke their Fifth

Amendment right to avoid self-incrimination; (5) the trial court erred by

allowing both defendants to be convicted of both First-Degree Assault and

Criminal Attempt – Murder, both based on the same act; (6) the trial court

erred by failing to conduct a Hall3 analysis of the photographs taken of the

victim’s injuries; (7) reversible error occurred when both defendants were not



      1   Ky. Const. §110(2)(b).
      2   Brady v. Maryland, 373 U.S. 83 (1963).
      3 Hall. v. Commonwealth, 468 S.W.3d 814 (Ky. 2015).

                                           2
Mirandized4 prior to being interrogated shortly after the assault occurred; (8)

the trial court erred by allowing a transcript—commissioned by the

Commonwealth—of a phone call Taylor made from jail to be shown during

closing arguments; and (9) cumulative error demands reversal. After an

extensive review of the record and applicable law, we find that both defendants

should have been Mirandized prior to being interrogated and the transcript of

Taylor’s phone call should not have been shown to the jury during closing

arguments. However, due to the overwhelming evidence against the

defendants, and the inconsequential nature of the evidence produced from

these errors, both errors were harmless as a matter of law. Thus, we affirm the

judgment and sentence of the trial court.

                       I. Factual and Procedural Background.

      Taylor and Kabballah were housed in the same dormitory as Cedric

Weaver at the Louisville Metro Detention Center. On November 13, 2014,

Weaver asked Taylor and another inmate if they could move their chess game,

so he could watch the television. When they refused, Weaver picked up all

their chess pieces. That night, a group of inmates in Weaver’s dorm room

dragged him out his bed and violently assaulted him for an extended period of

time. At some point, Taylor anally sodomized Weaver with the handle of a toilet

brush found in the dorm room. The Special Operations and Response Team

(“SORT”) eventually broke up the situation by shooting percussion rounds into

the dorm and physically restraining those involved.

      4   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           3
      Louisville Metro Department of Corrections Sergeant Melinda Zapata was

the first to see Weaver after he was assaulted. She testified that he was sitting

on his bunk, bleeding from his head which was “as big as a basketball,” and

that “his ear was hanging off his head.” Weaver suffered a traumatic brain

injury. He had to undergo months of physical therapy, speech therapy, and

occupational therapy. It took seven months of physical therapy before Weaver

learned to walk again.5

      Ten defendants were indicted for the incident; nine defendants remained

the week before trial. Just prior to trial, seven of these defendants pled guilty

to various charges arising out of the assault. This left Taylor and Kaballah as

the only remaining defendants at trial. Both men were convicted of multiple

counts and sentenced to an enhanced term of life in prison. This appeal

followed. Any further pertinent facts will be discussed as they arise below.

                                       II.   Analysis.

      The first two issues below are based on the Commonwealth’s use of Luke

Payne as a key witness in the trial of Taylor and Kaballah. On October 31,

2016, the trial court deferred disclosure of Payne’s identity until forty-eight

hours prior to his testimony to protect his safety while incarcerated. On

December 4, 2017, the trial court set the trial date to June 26, 2018. Prior to

trial, Payne received eight years to serve after pleading guilty to second-degree

robbery. A persistent felony offender charge was dismissed. The

Commonwealth, per the trial court’s orders, disclosed Payne’s identity to the

      5   Additionally, Weaver suffered severe injuries to his ear, his eyes, and his nose.

                                             4
defense on June 22, 2018, three days before the start of the trial. During the

final pre-trial conference on June 25, 2018, the Commonwealth informed the

trial court that it had revealed Payne’s identity to Taylor and Kaballah. Moody,

then a co-defendant, played a video recording of Payne’s guilty plea that he

obtained from the clerk’s office. Moody moved to dismiss the indictment after

alleging that the Commonwealth did not disclose that Payne received a

favorable plea arrangement in exchange for testifying at the trial. Taylor and

Kaballah joined the motion. The next day the motion was renewed and

subsequently denied by the trial court. Moody then moved for a continuance to

investigate Payne and the alleged deal made with the Commonwealth, which

Taylor and Kaballah joined. The trial court denied the motion for a

continuance. Taylor and Kaballah appeal this denial.

   A. The Trial Court Did Not Abuse its Discretion in Denying Defendants’
      Motion to Continue.

      All parties agree the issues are preserved for review. Taylor and Kaballah

joined the motion for a continuance that was denied by the trial court. Motions

for a continuance are governed by RCr6 9.04 which permits a trial court to

grant a continuance “upon motion and sufficient cause shown by either party.”

The trial court has wide discretion when deciding whether to grant a motion for

a continuance. Hilton v. Commonwealth, 539 S.W.3d 1, 10–11 (Ky. 2018). The

question of whether a motion for a continuance should be granted is

determined by the “unique facts and circumstances” of the case. Id. at 11.


      6   Kentucky Rules of Criminal Procedure.

                                          5
This Court will determine the trial court abused its discretion if its decision

was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Id. at 7.

      In exercising its discretion, the trial court must take into account certain

factors. Snodgrass v. Commonwealth, 814 S.W.2d 579, 581 (Ky. 1991),

overruled on other grounds by Lawson v. Commonwealth, 53 S.W.3d 534 (Ky.

2001)). The trial court must consider the: 1) length of delay; 2) number of

previous continuances; 3) inconveniences to parties, witnesses, counsel, and

the court; 4) complexity of the case; 5) availability of other competent counsel;

6) whether the movant sought delay for his own sake or caused the need for it

and; 7) whether a denial of the continuance would lead to identifiable

prejudice. Id. An analysis of the Snodgrass factors shows the trial court did

not abuse its discretion when it denied the motion for a continuance.

      Looking at the relevant Snodgrass factors for this case, Taylor and

Kaballah simply requested a “reasonable amount of time” for the continuance

rather than a concrete length of time. Thus, the length of the delay requested

is not enough to support that the trial court abused its discretion.

Additionally, while there had been no previous continuances in this case, the

inconvenience to litigants, counsel, and the court was great. The trial court

noted during trial that the logistics were “a daunting task for everybody.”

There were nine defendants remaining at the time of this motion, some of

whom were incarcerated in a corrections facility while others were on home

incarceration, and some were in Louisville Metro Corrections while others were

                                         6
in state facilities. The trial’s size made transportation, logistics, and

scheduling difficult. The trial court is entitled to consider the consequences of

granting a continuance for such a logistically complex trial and could have

reasonably found that the complexity of the case outweighed the need for

additional investigation into Payne. A continuance would have exacerbated

these inconveniences to the litigants, counsel, and the court.

      Ultimately, Taylor and Kaballah fail to show any identifiable prejudice.

This Court has emphasized that identifiable prejudice is “especially important.”

Bartley v. Commonwealth, 400 S.W.3d 714, 733 (Ky. 2013). A defendant must

“state with particularity how his or her case will suffer if the motion to

postpone is denied.” Id. (citing Hudson v. Commonwealth, 202 S.W.3d 17, 23

(Ky. 2006)); see also Turner v. Commonwealth, 544 S.W.3d 610, 620 (Ky. 2018)

(holding that while denial of a continuance prevented further investigation into

a defense, moving counsel failed to identify any additional action she could

have taken if given additional time). In Morgan v. Commonwealth, the first six

factors weighed in favor of granting a continuance, but there was no

identifiable prejudice when the testimony of a witness changed the morning of

trial, because counsel could still cross-examine and impeach the witness while

he testified. 421 S.W.3d 388, 393 (Ky. 2014).

      Here, while Taylor and Kaballah argued they could not perform an

adequate investigation of Payne, they were still able to cross-examine him

extensively and attack his credibility in front of the jury. The defendants’ briefs

both emphasize the amount of discovery material given to them three days

                                         7
before trial began; however, they did not mention this when they moved for a

continuance. While post-trial review may show that more time could have

helped the defendants, the identifiable prejudice and specific actions they

would have taken were not fully presented to the trial court.

      Additionally, the defendants argued they needed a continuance to

investigate a conspiracy between the Commonwealth and Payne regarding his

sentence reduction. The trial court believed the Commonwealth’s assertion

that no arrangement was made between itself and Payne, and the defendants

have presented no evidence on appeal furthering this conspiracy theory. This

Court has repeatedly emphasized the trial court’s broad discretion in

continuance matters. See McCoy v. Commonwealth, 553 S.W.3d 816, 821 (Ky.

2018) (denial proper even when late discovery was received six days before

trial); Turner, 544 S.W.3d at 620 (denial proper though case was complex and

only thirty days requested because trial had been delayed for five years); Hilton,
539 S.W.3d at 11 (denial proper because delay would have caused

inconvenience for trial court and witnesses, and court was not sure if date

could be moved); Hudson, 202 S.W.3d at 23 (denial proper in a case that was

not complex where moving counsel needed to investigate a defense further);

Gosser v. Commonwealth, 31 S.W.3d 897, 905 (Ky. 2000) (where case had been

previously continued twice, denial proper even though Commonwealth failed to

provide a witness’s grand jury testimony until four days before trial).

      When this Court has decided that a trial court improperly denied a

motion for continuance, the trial court has clearly abused its discretion in not

                                        8
considering the circumstances of the case. See, e.g., Herp v. Commonwealth,

491 S.W.3d 507, 512 (Ky. 2016) (trial court abused its discretion in denying

motion when counsel was not given time to mount a defense after an amended

indictment); Darcy v. Commonwealth, 441 S.W.3d 77, 82–83 (Ky. 2014) (trial

court abused its discretion in denying motion when it only considered the

defendant’s statutory right to a speedy trial and did not consider Snodgrass

factors). The trial in this case presented complex logistical arrangements due

to the number of defendants. During the pretrial hearing, Taylor and Kaballah

failed to identify specific actions they would have taken if the motion was

granted. Therefore, the trial court did not abuse its discretion.

   B. The Trial Court Properly Delayed Disclosure of a Key Witness’s Identity.

      All parties agree this issue is preserved for review. Deferred or delayed

disclosure is permitted by the trial court under RCr 7.24(8) which states:

      On a sufficient showing the court may at any time order that the
      discovery or inspection be denied, restricted or deferred, or make
      such other order as is appropriate. On motion, the court may
      permit the Commonwealth to make such showing, in whole or
      part, in the form of a written statement to be inspected by the
      court privately; and if the court thereupon grants relief following
      such private inspection the entire text of the Commonwealth’s
      statement shall be sealed and preserved in the records of the court
      to be made available to the appellate court in the event of an
      appeal by the defendant.

      On October 31, 2016, the Commonwealth moved for deferred or delayed

disclosure of Payne’s identity as a witness due to concerns about his safety in

prison before he testified. In accordance with RCr 7.24(8), the Commonwealth

provided the trial court with a written statement. Trial courts have wide

discretion in interpreting this rule and determining whether delayed disclosure
                                        9
is warranted. See Commonwealth v. Nichols, 280 S.W.3d 39, 43 (Ky. 2009)

(“[B]road discretion in discovery matters has long been afforded [to] trial courts

in both civil and criminal cases[]”). After review of the facts and relevant case

law, we hold that the trial court did not abuse its discretion in deferring

disclosure of Payne’s identity.

      In Burks v. Commonwealth, the trial court refused to compel the

Commonwealth to reveal the identity of its key witness. Our predecessor court

found that the trial court abused its discretion in never requiring the

Commonwealth to produce the material witness’s identity. 471 S.W.2d 298,

301 (Ky. 1971). In State v. McKelton, the Ohio Supreme Court rejected an

argument that deferred disclosure of a witness’s identity until before trial

violated the defendant’s constitutional right to due process and effective

assistance of counsel. 70 N.E.3d 508, 539 (Ohio 2016). The court emphasized

the trial court’s broad discretion to postpone disclosure of the identity of a

witness in order to protect his/her safety. Id.; see also People v. Rose, 794
N.E.2d 1004, 1007 (Ill. App. Ct. 2003) (noting that disclosure of a witness will

generally give way to a defendant’s right to prepare his defense unless the

witness’s safety is at stake); Butler v. State, 372 N.E.2d 190, 193 (Ind. Ct. App.

1978) (holding that to establish a sufficient interest in nondisclosure the state

must demonstrate the witness would be subjected to harassment or physical

danger).

      In Hawkins v. Commonwealth, 536 S.W.3d 697, 704 (Ky. 2017), we

declined to extend Burks on grounds that the trial court did not abuse its

                                        10
discretion by denying defendant’s ability to call a confidential informant, as the

confidential informant was not a witness to the crime charged, and thus was

not a material witness. Similarly, the present case can be distinguished from

Burks. Unlike Burks, Payne’s identity was not concealed indefinitely. His

identity simply was not disclosed until just prior to trial in order to protect his

safety.7 The deferred disclosure allowed Payne to remain safe for as long as

possible. The defense was still able to extensively cross-examine Payne at trial

and was given three days beforehand to investigate.

      Additionally, this Court’s decision comports with our sister courts, all of

whom underscored the importance of considering the witness’s safety when

deferring disclosure of an identity. Ohio maintained the trial court’s broad

discretion and Indiana placed the burden on the state to demonstrate deferred

disclosure is warranted. Here, the Commonwealth met its burden by

convincing the trial court that deferred disclosure was needed in order to

protect Payne in prison. Payne was the Commonwealth’s key witness in a

multiple defendant trial, all of whom were incarcerated in some way with their

freedom already severely restricted. As the Commonwealth noted, the

defendants had less to lose in committing another assault on Payne since they

were incarcerated, which could have derailed the trial. The trial court has

broad discretion in deferred disclosures and insufficient evidence exists to

determine it abused its discretion. Payne’s safety was of paramount interest to



      7 The necessity of this protection was only further proven during trial, as Taylor

made several threatening phone calls during trial regarding Payne’s testimony.

                                          11
the Commonwealth. The trial court properly exercised its discretion in

weighing that interest against Taylor’s and Kaballah’s need for further

investigation before they cross-examined him.

   C. Payne’s Further Sentence Reduction During Trial and Weaver’s Federal
      Case Evidence Were Not Brady Violations.

      The Appellants’ briefs specifically allege a Brady violation due to an

inferred cooperation agreement between the Commonwealth and Payne that

was not adequately disclosed. Defendants received information prior to trial of

Payne’s guilty plea which included an eight-year prison sentence. After Payne’s

testimony and prior to the end of trial—but after proof had closed—the

Commonwealth informed the trial court and defendants that Payne’s sentence

had been further reduced by three years the prior day by a court in another

division allegedly based on threatening phone calls made by Taylor after Payne

had testified.

       In Brady v. Maryland, the United States Supreme Court opined that “the

suppression by the prosecution of evidence favorable to an accused upon

request violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution.” 373
U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). First, we note that “Brady

only applies to ‘the discovery, after trial, of information which had been known

to the prosecution but unknown to the defense.’” Bowling v. Commonwealth,

80 S.W.3d 405, 410 (Ky. 2002) (quoting United States v. Agurs, 427 U.S. 97,

103, 96 S. Ct. 2392, 49 L. Ed. 2d 342 (1976)).



                                       12
      A tacit or explicit cooperation agreement represents material that must

be turned over, Bell v. Bell, 512 F.3d 223, 233 (6th Cir. 2008), but the

defendant’s mere speculation that such an agreement exists does not

demonstrate a Brady violation. Middleton v. Roper, 455 F.3d 838, 854 (8th Cir.

2006). Even if not strictly a Brady violation, the delayed disclosure of Brady

material can give rise to a cognizable due process violation, if made during

trial, or even prior to trial, and the delay prevents the defense from

meaningfully using the information. See Finnell v. Commonwealth, 295 S.W.3d
829 (Ky. 2009), Silverburg v. Commonwealth, 587 S.W.2d 241 (Ky. 1979); see

e.g. U.S. v. Burke, 571 F.3d 1048 (10th Cir. 2009), U.S. v. Rodriguez, 496 F.3d
221 (2d Cir. 2007).

      The Commonwealth turned over evidence of Payne’s sentence

reduction—which had occurred only two days prior—during trial. Payne’s

sentence reduction was not a Brady violation as its existence was known prior

to end of trial. Further, Brady turns on fair disclosure and does not create the

right to discovery in a criminal trial. Bowling, 80 S.W.3d at 410. Additionally,

the defense was aware of Weaver’s federal case prior to trial and any public

information regarding the case could have been obtained by the defense. As no

specific allegation of exculpatory evidence being withheld until after trial has

been raised, no Brady violation has occurred.

     Turning to the more general due process question, the disclosure of

Payne’s revised sentence was not meaningfully delayed. The record does not

contain any evidence of an agreement between Payne and the Commonwealth.

                                       13
The additional sentence reduction was authorized by a different court division

in Jefferson County and was allowed due to alleged threats made towards

Payne after he testified in this case. The events giving rise to the need to

disclose only occurred the prior afternoon and waiting approximately twenty

minutes until after jury instructions were discussed did not meaningfully

impact the defense’s ability to use the information.

   D. No Sixth Amendment Violation Occurred.

        Prior to trial, defendants’ attorneys informed the attorneys for the other

seven co-defendants that they intended to call their clients as witnesses during

trial. All seven attorneys responded that their clients were going to invoke their

Fifth Amendment rights against self-incrimination. Defendants’ attorneys

objected, arguing that each co-defendant needed to be questioned, outside the

presence of the jury, in order to determine whether they were going to invoke

the privilege, instead of allowing their attorneys to invoke the privilege for

them.

        Our precedent acknowledges that “neither the prosecution nor the

defense may call a witness knowing that the witness will assert his Fifth

Amendment privilege against self-incrimination, and we have applied this

black-letter law in cases where a witness invokes the privilege in order to avoid

answering any substantive questions.” Combs v. Commonwealth, 74 S.W.3d
738, 742 (Ky. 2002) (citation omitted). No case law exists suggesting that an

attorney cannot invoke his client’s Fifth Amendment right against answering

any questions. See McLemore v. Commonwealth, 590 S.W.3d 229, 239–40 (Ky.

                                         14
2019) (trial court did not err in allowing attorney to invoke privilege against

answering any questions for their client when questions would involve a crime

the witness was potentially involved in). The present facts paint an even

clearer picture of the necessity to avoid calling the other seven witnesses.

These individuals were not just witnesses to a crime or potentially involved in a

crime with the defendants; they were all co-defendants with Kaballah and

Taylor just hours before this hearing took place. No doubt exists that any

testimony they gave would be substantive and potentially incriminate each

defendant. Thus, the trial court did not err in allowing their attorneys to

invoke their Fifth Amendment privilege against self-incrimination without

calling each co-defendant to the stand.

   E. Defendants’ Multiple Convictions for the Same Act Were Erroneous, but
      the Trial Court’s Remedy was Sufficient to Protect Both Defendants’
      Rights.

      At the close of trial, the jury was instructed on both attempted murder

and first-degree assault. Both defendants were convicted of both crimes.

Defendants moved to vacate the first-degree assault conviction pursuant to

KRS 505.020 and also moved for a mistrial. The trial court instructed the jury

that it could only sentence the defendants on the attempted murder charge but

denied the mistrial motion.

      In Kiper v. Commonwealth, this Court held that a conviction on

attempted murder and first-degree assault for the same act violates a

defendant’s statutory double jeopardy rights under KRS 505.020(1)(b). 399
S.W.3d 736, 746 (Ky. 2012).

                                        15
      [T]o convict a defendant of attempted murder, the jury must find
      that he specifically intended during the attack to kill the victim.
      See KRS 507.020, 506.010. On the other hand, and quite
      inconsistently, for the jury to convict the same defendant of first-
      degree assault for engaging in the same course of conduct, it must
      determine that his specific intent was not to kill, but merely to
      cause serious physical injury to the victim. See KRS 508.010.
      Therefore, as may easily be seen in the circumstances of this case,
      to convict Appellant for both attempted murder and first-degree
      assault, the jury had to conclude that Appellant intended to kill
      Burton and, at the same instant, intended not to kill him but only
      to injure him. These inconsistent and mutually exclusive findings
      of fact regarding Appellant’s mens rea at the moment he fired the
      shots at Burton lead precisely to the result that KRS 505.020(1)(b)
      prohibits. It follows, therefore, that the judgment convicting
      Appellant for both attempted murder and first-degree assault is a
      violation of our statutory restraint on double jeopardy.
Id. at 744.

      The remedy for this type of statutory double jeopardy violation is to

vacate the lesser conviction, and only allow sentencing on the greater

conviction. Id. at 746. While the trial court did not explicitly vacate the

conviction at trial, it did not allow the defendants to be sentenced for first-

degree assault, and the final judgment does not list a first-degree assault

conviction. Thus, the trial court’s actions at trial and its final judgment show

that the first-degree assault charge was effectively vacated. Thus, any error

from the statutory double jeopardy violation was cured below.

   F. The Photographs of Weaver’s Injuries Were Properly Admitted.

      Prior to trial, multiple defendants objected to the photographs of

Weaver’s injuries being introduced at trial. The objections centered on the

cumulative nature of the photographs. After reviewing the set of photographs,

the trial court summarily overruled the objections and allowed introduction of

                                        16
all 25 photographs showing various angles of Weaver’s extensive injuries.

Defendants argue that the trial court did not conduct the proper Hall analysis

when determining the admissibility of the photographs. 468 S.W.3d 814, 824–

26 (Ky. 2015).

      In Hall, we held that a trial court must evaluate “visual media showing

gruesome or repulsive depictions of victims . . . [by] conduct[ing] the Rule 403

balancing test to determine the admissibility of the proffered evidence.” Id. at

823. This includes “weigh[ing] the probative value of the gruesome photo in

question against the harmful effects that might flow from its admission to

determine whether the photo should be excluded notwithstanding the general

rule.” Id. The argument from trial counsel below focused on the cumulative

nature of the 25 injury photographs, not on their gruesome nature, as most

photographs showed only severe bruising and were not extensively gruesome

on their own. However, cumulative presentation of injury photographs can be

unduly prejudicial and KRE8 403 “explicitly incorporates this concept by noting

that a trial court is to consider ‘needless presentation of cumulative evidence’

in deciding whether to admit evidence.” Id. at 824 (quoting KRE 403). Twenty-

five photographs of a victim’s injuries may be unduly prejudicial, depending on

the facts of the case.

      Here, Weaver suffered a litany of injuries, the compounding of which

added to the Commonwealth’s theory of attempted murder. The examining

surgeon, Dr. Smock, testified that Weaver suffered a traumatic brain injury,

      8   Kentucky Rules of Evidence.

                                        17
tears in his rectum, tears in his lower colon, a swollen ear, several pattern

injuries, swelling of the left eye, a broken tooth, bruising on both sides of his

neck, chest abrasions, abrasions on his buttocks, injuries on his back,

contusions on his arms and shoulders, and abrasions on his arms, fingers,

knees, and lower legs. The Commonwealth had no reasonable alternative to

show that an attack using almost exclusively hands and feet rose to the level of

attempted murder. Thus, the trial court did not err in allowing each

photograph.

   G. Defendants Should Have Been Mirandized, but Any Error was Harmless
      Beyond a Reasonable Doubt.

      Immediately following the attack, prison officials entered the dorm and

found Weaver injured. SORT threw percussion grenades and verbally ordered

the inmates to get on the floor. Officials handcuffed Taylor and Kaballah and

took them to a separate room that was set up like a typical office for an

interview by two Public Integrity Unit Officers. Neither defendant was

Mirandized before the interview. The door was closed, and neither was told

they were free to leave. Taylor admitted that he was not “roughed up” or

physically coerced, but that he was only cooperating in order to “eat chow.”

The officers asked Taylor repeatedly whether he was giving the statement of his

own free will, and he repeatedly answered no.

      Miranda warnings are required as procedural safeguards before the start

of custodial interrogation to dispel the inherent compulsion of these settings

and ensure that the defendant is aware of and able to assert his/her Fifth

Amendment right against self-incrimination. Miranda, 384 U.S. at 458.
                                        18
Miranda warnings are required when a person is interrogated and in custody.
Id. at 460. If a defendant is interrogated while in prison, a separate set of

factors is used to determine whether he was in custody for purposes of

Miranda. Howes v. Fields, 565 U.S. 499, 508 (2012). A defendant in physical

custody in a prison, without more, does not necessarily mean that he/she is in

custody for the purposes of Miranda. Id. at 512. Taylor and Kaballah pass this

first prong because they were physically in custody in prison, so their freedom

of movement was restrained.

      The “something more” required to move from physically in custody under

a term of imprisonment, to in custody for purposes of Miranda, has not been

explicitly defined by the Court, but the next step is to determine “whether the

relevant environment presents the same inherently coercive pressures as the

type of station-house questioning at issue in Miranda.” Id. at 509. A court

must consider the objective totality of the circumstances. Stansbury v.

California, 511 U.S. 318, 323 (1994). This includes 1) the location of

questioning; 2) the duration of the questioning; 3) statements made during the

interview; 4) whether physical restraints were used; and 5) whether the

defendant was released at the end of questioning. 565 U.S. at 511.

      In Howes, the defendant, Fields, was interrogated in prison without

Miranda warnings about a crime unrelated to his incarceration. Id. at 503. He

was taken from his cell to a private room, was unrestrained, and questioned for

five to seven hours, with the door open during part of the interrogation. Id. He

was repeatedly told throughout the interrogation that he was free to leave and

                                        19
return to his cell. Id. Fields was not in custody for Miranda purposes, so

warnings were not required. Id. at 514. Although the questioning of Fields

lasted five to seven hours, was conducted without Fields’ consent, and with the

presence of armed guards, this was outweighed by the fact that he was told

repeatedly he could leave whenever he wanted, he was not physically

restrained, or threatened, and the door remained open in a well-lit and normal-

sized room. Id. at 515.

      Here, with respect to the location of questioning, Taylor and Kaballah

were interrogated in separate rooms away from other inmates. An isolated

interrogation like this does not necessarily add to the coerciveness of an

interview for Miranda purposes, but rather is often used as a safety measure

for prisoners. People v. Cortez, 832 N.W.2d 1, 9 (Mich. Ct. App. 2013). A door

remaining open in an isolated interrogation room can support a conclusion

that a defendant was not in custody. Howes, 565 U.S. at 515. Thus, a closed

door supports Defendants’ argument that they were in custody.

      The length of questioning initially appears to imply that neither

defendant was in custody; however, one factor is not dispositive in a totality of

circumstances analysis. Although Kaballah’s interrogation was significantly

shorter than in Howes (one hour and nine minutes as compared to five to

seven hours) it could still be more coercive. Id. A lengthy interrogation is but

one factor that adds to coerciveness. Kaballah was only interrogated for a little

over an hour, however, he was isolated in an attorney booth for six and a half

hours prior. Additionally, although Taylor’s interview was also relatively short

                                       20
in length (though the exact time is not mentioned), Taylor was denied food

during the interrogation. Further, Taylor did not give consent or willingly

participate. On the contrary, he explicitly stated that he was being coerced.

The presence of other coercive factors likely outweighs the shorter length of

interrogation.

      Regarding the nature of Taylor’s and Kaballah’s statements made during

the interrogation, Miranda warnings are given to protect the Fifth Amendment

privilege against self-incrimination. Taylor’s and Kaballah’s statements were

not full confessions but were used in the Commonwealth’s case-in-chief which

supports the conclusion that the defendants were in custody.

      The physical restraint factor also supports the conclusion that Taylor

and Kaballah were in custody. Both defendants were restrained in handcuffs

during the entire interrogation. The use of physical restraints only adds to the

coercive nature of an interrogation. The use of restraints is not a neutral

action in a custody analysis, but rather explicitly demonstrates that someone is

being controlled. Restraints not only limit one’s physical freedom of movement

but create a more coercive environment—the main concern that Miranda

warnings aim to remedy. Miranda, 384 U.S. at 467. Although not dispositive,

this factor weighs in favor of the conclusion that the defendants were in

custody.

      Taylor and Kaballah were released back to their cells immediately after

questioning which we have previously held supports a lack of custody. See

Smith v. Commonwealth, 520 S.W.3d 340, 348 (Ky. 2017) (noting that a return

                                       21
to a cell after an interrogation in prison is conceptually indistinguishable from

an un-jailed suspect going home after an interrogation). However, in the

present case, this factor likely cuts the other way. Both defendants were

interrogated by Public Integrity officials who are a part of the Louisville Metro

Police Department (“LMPD”). These are not the prison guards that the

defendants see every day and may be comfortable with, but rather strangers

who were brought in immediately following a crime, searching for the

perpetrator. As Howes mentioned, the same level of shock does not exist when

one is taken from a cell to an interrogation room in prison as when someone is

pulled from their house into a police station. 565 U.S. at 511. However, an

additional shock exists when outside officers are brought in. Rather than

being questioned about an incident in the distant past by someone familiar and

then released back to their cells, both defendants here were interrogated by

LMPD officials about a just-committed crime. They likely showed urgency and

commitment to find the perpetrator. Taylor and Kaballah were released back to

their cells; however, the present facts are distinguishable from a typical release

due to the pressure and urgency of being interrogated by LMPD officials

following a serious crime.

      Taylor and Kaballah’s situation can be further distinguished from Howes

and Cortez in significant ways. Although Howes provided factors to determine

if someone is in custody for purposes of Miranda, the Court’s determination

that Fields was not in custody turned on additional analysis. The Court in

Howes emphasized that the most important factor that led to its decision that

                                        22
Fields was not in custody was because Fields was told multiple times he was

free to leave, contrary to our present facts. 565 U.S. at 515. Additionally,

Fields was never placed in restraints while being interrogated, while both

defendants here were handcuffed throughout the interrogation. Fields was not

subject to physical force, while both defendants here had previously been

ordered to lay down after a close-range blast of a percussion grenade in an

enclosed room. This likely adds to the overall coercive atmosphere

surrounding an interrogation that the Miranda court was concerned with.

      In Cortez, the court emphasized that the defendant was not made to be

uncomfortable; however, Taylor was denied food until the end of the interview,

creating pressure to comply. 832 N.W.2d at 11. Cortez also highlighted that

the defendant spoke freely and openly, whereas Taylor expressed multiple

times that he was being coerced and did not want to speak. Id. Although the

length of the questioning of Kaballah (and presumably Taylor) was significantly

shorter than in Howes, and although both defendants were released back to

their cells after the interrogation, neither of these facts are dispositive in a

totality of circumstances analysis. The lack of evidence regarding their ability

to terminate questioning and leave further supports that the defendants were

in custody for Miranda purposes.

      The Commonwealth has the burden to establish that no custodial

interrogation took place, or that the defendant knowingly and voluntarily

waived his rights. The record does not clearly establish this. The central

purpose of Miranda warnings is to dispel coercion in a custodial interrogation

                                         23
by ensuring that individuals know what rights they can assert. 384 U.S. at

458. Although the interrogation here was relatively short, and the defendants

were released back to their cells at the end of the interrogation, when viewing

the circumstances in their totality, the atmosphere was coercive in nature, and

the defendants should have been Mirandized prior to interrogation due to the

use of force, physical restraints, the interrogation occurring directly after a

crime and a raid by the SORT team, and that neither were told they were free

to leave.

      Nonetheless, any error was harmless. Our harmless error standard of

review for a constitutional issue is “whether the errors were harmless beyond a

reasonable doubt.” Nunn v. Commonwealth, 461 S.W.3d 741, 750 (Ky. 2015).

Although an error occurred in failing to suppress Taylor’s and Kaballah’s

statements due to the lack of Miranda warnings, the evidence used at trial from

the interviews’ recordings did not carry weight as to their guilt or innocence

and was not a focal point of trial.9 Therefore, any error was harmless.

   H. The Showing of a Commonwealth-Produced Transcript of Taylor’s Phone
      Call During Closing Argument was Harmless Error.

      During closing argument, the Commonwealth played a few of Taylor’s jail

house phone calls made after the attack on Weaver. The Commonwealth

apparently—although the record is not clear—placed a transcript of a portion of

these calls on the overhead projector while they were being played. Taylor’s

counsel objected to this transcript being used, as the phone call was hard to

      9 The statements introduced at trial constituted general denials and other non-

incriminating information.

                                         24
understand, and the transcript was not reproduced by a certified court

reporter, but by someone from the Commonwealth’s office. On appeal, only

Taylor raises this argument. Accordingly, our review will only analyze the

potential prejudice to his defense and not to defendant Kaballah’s.

      In Sanborn v. Commonwealth, we held that the trial court committed

reversible error when it allowed the prosecutor to show the jury his notes and

written version of a transcript of the defendant’s taped statement, over the

objection of defense counsel. 754 S.W.2d 534, 539 (Ky. 1988) receded from on

different grounds by Hudson v. Commonwealth, 202 S.W.3d 17 (Ky. 2006). The

prosecutor had previously destroyed the tapes and instead presented to the

jury his personal notes and interpretation of what was said. Id. This Court

held that while the trial court had discretion to exclude the entire tape due to it

being inaudible, it did not have the discretion to allow the jury to see the

prosecutor’s version of portions that are difficult to understand. Id. at 540.

Rather, the jury should be able to decide for itself its interpretation of a

recording. Id. The admission of the prosecutor’s transcript constituted an

abuse of discretion and warranted a reversal of the appellant’s conviction. Id.

      Here, the Commonwealth presented its own version of the contents of

Taylor’s phone call, rather than a version created by a certified court reporter

or with consultation from the defense. In its brief, the Commonwealth argues

this can be distinguished because the jury was able to listen to the call

alongside the transcript, whereas in Sanborn the tape had been destroyed so

the transcript was the only evidence available. But this argument misreads

                                         25
Sanborn. Although this Court expressed deep disappointment that the

prosecutor destroyed the tapes, we did not hold that reversible error rested on

the destruction of the tapes. A Brady violation occurred when the prosecutor

destroyed evidence, but this is not a necessary pre-condition of disallowing the

prosecutor’s version of a tape or phone call to be shown to the jury. Rather, we

held that destroying the tape was misconduct on behalf of the prosecutor and

allowing the prosecutor’s version of a transcript was an additional abuse of

discretion. Id. Here, the jury was able to view the Commonwealth’s transcript

while listening to the original recorded phone-call, which constitutes error.

This tainted the jury’s ability to determine what Taylor discussed during the

phone call, as the Commonwealth’s interpretation was placed directly before

the jury and the phone call was difficult to understand. This gave the

Commonwealth an unfair advantage in swaying the jury in favor of one

interpretation, whether or not the original recording had been destroyed.

      The Commonwealth also argued that showing the transcript to the jury is

akin to writing on a white board while the call is played. The Commonwealth

admits, however, that the transcript is “their interpretation of the evidence.”

Transcribing words on a white board to highlight or emphasize their

importance is distinguishable from showing an interpretation of what was said

during a portion of the call that was difficult to understand. This goes beyond

“highlighting” important words, and instead leads the jury to a specific

interpretation as decided by the Commonwealth. In Kentucky, an attorney is

not allowed to present a self-transcribed summary of what he thinks is being

                                        26
said on a phone call or recording. This misleads the jury to hear the specific

interpretation of one party. The trial court, therefore, erred in allowing the

Commonwealth to present this transcript to the jury while it listened to Taylor’s

phone call.

      Nonetheless, the trial court’s error was harmless.

      The test for harmlessness [of a non-constitutional error] is whether
      the error substantially swayed the verdict. The inquiry is not
      simply whether there was enough [evidence] to support the result,
      apart from the phase affected by the error. It is rather, even so,
      whether the error itself had substantial influence. If so, or if one is
      left in grave doubt, the conviction cannot stand.

Allen v. Commonwealth, 395 S.W.3d 451, 467 (Ky. 2013) (citations omitted).

The Commonwealth’s summary was shown while Taylor’s own statements were

being played. The phone calls only served to supplement evidence already

presented to the jury, and thus, the introduction of the transcript summary did

not have a substantial influence on the verdict. Lastly, Taylor and Kaballah

claim cumulative error. As only two errors occurred, however, neither of which

had a substantial influence on the verdict, no cumulative error occurred.

                                 III.   Conclusion.

      Both defendants should have been Mirandized prior to interrogation and

the trial court should not have allowed a Commonwealth-drafted transcript to

be shown during closing arguments. Nonetheless, as each error was

harmless, we affirm each defendant’s convictions and sentence.

      All sitting. All concur.




                                        27
COUNSEL FOR APPELLANT,
RICARDO D. TAYLOR:

Julia Karol Pearson
Assistant Public Advocate
Department of Public Advocacy


COUNSEL FOR APPELLANT,
CONRAI ANDRE KABALLAH, JR.:

Jared Travis Bewley
Steven Nathan Goens
Assistant Public Advocates
Department of Public Advocacy


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General




                                28